Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The terminal disclaimer filed on April 27, 2022 has been approved.
	The product claims 1-14 are allowed and the non-elected claims are now rejoined.

Authorization for this examiner’s amendment was given in an interview with Mr. Hal Gibson on July 29, 2022.

The application has been amended as follows: 

Claim 15 (Currently amended):  A system for decomposing contaminants comprising:
the filter element of claim 1 and
a source of electromagnetic radiation that is in optical communication with said photocatalytic composition.

Cancel claim 18.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a filter element for decomposing contaminants comprising a photocatalytic mixture comprising at least a photocatalyst and a co-catalyst, wherein the photocatalyst comprises WO3 and the co-catalyst comprises CeO2 and the molar ratio of WO3 to CeO2 is 1:5 to 5:1.  In the closest prior art, Tanaka ‘567, the cerium-zirconium-tungsten compound oxide is not a mixture of tungsten oxide and cerium oxide as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 29, 2022